Citation Nr: 1225989	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected status post nasal septoplasty.

2. Entitlement to service connection for testicular cancer, to include as secondary to herbicide exposure.

3. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial compensable rating for bilateral hearing loss.

5. Entitlement to an initial rating in excess of 10 percent for status post nasal septoplasty.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to January 1968, and had prior active duty for training (ACDUTRA) service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2007, January 2008, and December 2009 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The January 2007 rating decision, in pertinent part, granted service connection for right ear hearing loss, rated 0 percent, effective October 19, 2005 (date of claim); granted service connection for PTSD, rated 10 percent, effective October 19, 2005 (date of claim); and denied service connection for testicular cancer and for left ear hearing loss.  The January 2008 rating decision, in pertinent part, granted service connection for status post nasal septoplasty, rated 10 percent, effective March 21, 2007 (date of claim); and denied service connection for obstructive sleep apnea.  The December 2009 rating decision, in pertinent part, granted service connection for left ear hearing loss, rated 0 percent, effective October 19, 2005 (date of claim).  

The December 2009 rating decision also increased the rating assigned for the Veteran's PTSD to 50 percent, effective October 19, 2005.  A July 2011 rating decision, in pertinent part, further increased the rating assigned for the Veteran's PTSD to 70 percent, effective October 19, 2005.

In September 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  In October 2011, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  At the October 2011 videoconference hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2011).  

The Veteran had also initiated an appeal as to the denials of service connection for coronary artery disease and for erectile dysfunction.  A May 2011 rating decision granted service connection for both disabilities.  Consequently, those matters are not before the Board.

The Board has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The issue of service connection for testicular cancer, to include as secondary to herbicide exposure, is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. On July 27, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he intended to withdraw his appeal seeking an increased rating for his PTSD; there is no question of fact or law remaining before the Board in this matter.

2. The Veteran sustained an injury to the nose while serving on ACDUTRA and underwent corrective rhinoplasty in service; his current obstructive sleep apnea is reasonably shown to be related to such injury.  

3. It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level II in the right ear or worse than Level I in the left ear.

4. The Veteran's status post nasal septoplasty is characterized by a deviated nasal septum, bilaterally, that is manifested by nasal obstruction on both sides.


CONCLUSIONS OF LAW

1. Regarding the claim of entitlement to a rating in excess of 70 percent for PTSD, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2. Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2011).

3. A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011).

4. A rating in excess of 10 percent is not warranted for the Veteran's status post nasal septoplasty.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Code 6502 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  
Regarding the matter of the rating for PTSD, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on this matter is not necessary.

Regarding the Veteran's claim of service connection for obstructive sleep apnea, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Regarding the matter of the ratings for bilateral hearing loss and for status post nasal septoplasty, as the rating decisions on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, while a July 2011 supplemental SOC (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a March 2006 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records, including records from the Social Security Administration (SSA), have been secured and associated with the Veteran's claims file.  The RO arranged for VA examinations in November 2006, November 2007, February 2009, March 2009, and August 2010.  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and provided pertinent opinions.  Regarding the adequacy of the November 2006, March 2009, and August 2010 VA audiology examinations for extraschedular evaluation, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  Here, the audiologists described the Veteran's reports of the effects of his hearing loss.  In particular, on August 2010 VA examination, the examiner specifically commented on how the Veteran's hearing loss would affect his communication process and whether it would affect his employment.  Therefore, these VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran also was provided an opportunity to set forth his contentions during the October 2011 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2011 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.



B. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to an increased rating for PTSD

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on July 27, 2011, the Veteran indicated his satisfaction with the 70 percent rating currently assigned for his service-connected PTSD, and withdrew his appeal seeking an increased rating for such disability.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal is dismissed.

Service connection for obstructive sleep apnea

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.  For the purpose of benefits administered by VA, the term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who is discharged or released therefrom under conditions other than dishonorable."  Section 101(24) of Title 38 of the United States Code Annotated defines the term "active military, naval, or air service" as including "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty."  Thus, service connection may be granted for a disability which is the result of disease or injury incurred in or aggravated by active military service, which can include ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131.  

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran seeks service connection for obstructive sleep apnea, and asserts that this disability is the result of an injury to the nose which he sustained in service and/or is the result of the residuals from a septoplasty which he had prior to his active duty service, but for which he has established service connection.  

The Veteran's STRs show that on February 1960 physical examination (for the purposes of applying to the Naval Academy in Annapolis, Maryland) and on March 1964 physical examination (for the purposes of entry to active duty), clinical evaluations of his nose were normal.  In April 1964, while serving as an officer candidate, he sustained a traumatic injury to his nose.  Gross external deformity was noted.  On November 1964 augmentation physical examination, the Veteran was noted to have a dextro-deviation nasal septum.  In the associated report of medical history, he reported that he had a septoplasty performed in 1961, and that his nose was straightened in May 1964 after the cartilage was bent sideways during Officer Candidate School.  In April 1967, the Veteran was examined by the ear, nose, and throat clinic for possible nasal surgery.  It was noted that he had a prior history of a septoplasty, and that he had trouble breathing through his nose during exercises.  After an evaluation, it was recommended that he have a septo-rhinoplasty.  On January 1968 service separation physical examination, clinical evaluations of the Veteran's nose and sinuses were normal.

The Veteran's DD 214 reflects that he served on active duty from May 1964 to January 1968, and had an additional 5 months and 13 days of creditable service in the U.S. Marine Corps Reserves prior to his active duty service.  Although the exact dates of the Veteran's service in the U.S. Marine Corps Reserves have not been verified, given that his STRs show that he was an officer candidate at the time of the April 1964 nose trauma, it is conceded that such injury was sustained while he was on ACDUTRA in the U.S. Marine Corps Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(5).

The Veteran's claims file contains extensive postservice treatment records, which include the report of an August 2000 nocturnal polysomnogram (by the Sleep Disorders Center) in which mild to moderate obstructive sleep-disordered breathing was diagnosed.  His subsequent treatment records also note that he has a past medical history of obstructive sleep apnea and document the treatment of such disability.  Based on the foregoing, it is not in dispute that the Veteran has a current diagnosis of obstructive sleep apnea.  Therefore, what remains to be shown to establish service connection for obstructive sleep apnea is that it is somehow related to his service, to include any periods of ACDUTRA therein.
The record includes multiple medical opinions regarding the etiology of the Veteran's obstructive sleep apnea.  In particular, the record shows that he was examined in November 2007 for his status post nasal septoplasty and for his sleep apnea.  The examiner reviewed the Veteran's STRs and noted that he had a deviated nasal septum prior to service for which he underwent a nasoseptal reconstruction in 1962, and then sustained a fractured nose during service (in 1964) for which he underwent a nasoseptal rhinoplasty in 1967.  After a physical examination, the examiner stated that the nasoseptal rhinoplasty had improved the Veteran's breathing, but noted that he still had complaints of decreased breathing during the day and worsened breathing at night when he used his nasal continuous positive airway pressure mask (CPAP).  The examiner opined, "It is my opinion that his injury in 1964 contributed significantly to his decreased ability to breathe through his nose on a daily basis and also that this is an aggravating factor when he uses his nasal CPAP and that this is also a contributing factor to his sleep apnea."

In February 2009, the Veteran's claims file was returned to the November 2007 VA examiner for an opinion as to whether the Veteran's sleep apnea was secondary to his septoplasty.  He responded:

My opinion remains the same as it was in 2007 in that it is my opinion that his nasal fracture and subsequent necessity for nasal septorhinoplasty were contributing factors to his sleep apnea.  However, to relate his sleep apnea as being secondary to his septoplasty I believe is speculation on my part and my feeling is that as well as I can ascertain from his records his obstructive sleep apnea was diagnosed in the early 2000s and I do not see any documentation that I see on his records between the late 1960s and the early 2000s, so I am reluctant to assign the septoplasty as his sole cause of his obstructive sleep apnea, but I do feel it is my opinion that it is as likely as not that his previous nasal fractures in 1964 and his subsequent surgery in 1967 to the nose are contributing factors.  It is also my opinion that I cannot assign the nasal septoplasty as being the sole cause of his sleep apnea.

In August 2010, the Veteran was again examined by the November 2007 VA examiner.  He stated that because there were no records available from the years prior to the Veteran's diagnosis of sleep apnea, the progression of that disability was in "the realm of speculation."  The Veteran did, however, report experiencing some sluggishness in the 1980s, and noted a particular incident in 1985 wherein he remembered having difficulty traveling by car because of his sluggishness.  The examiner then stated that with this history of sluggishness, it was possible that he may have had some decreased ability to breathe through the nose at that time, and if he had some narrowing of the nose, the decreased ability to breathe through the nose could have been an aggravating factor and contributing factor to his sleep apnea, if he in fact had it at that time.

In a November 2010 letter, the Veteran's private physician, Dr. L.E.E., stated that he had been treating the Veteran for sleep apnea and noted that the Veteran had a history of trauma to the nose in service with subsequent rhinoplasty and septoplasty to reshape his nose.  Dr. L.E.E. opined, "It is my impression that accident that he had could have contributed to his current nasal congestion and sleep apnea and problems he is having utilizing a [nasal] mask."  In February 2011, Dr. L.E.E., submitted another letter in which he opined, "It is my opinion that it is at least as likely as not that [the Veteran's] trauma to his nose in 1964 has contributed or aggravated his current sleep disordered breathing or sleep apnea."

As it is the opinion of the November 2007 VA examiner as well as the Veteran's private physician that the April 1964 injury to his nose, sustained while he was on ACDUTRA, and subsequent corrective rhinoplasty in service have contributed to his current obstructive sleep apnea, the Board finds that the competent (medical) evidence of record reasonably supports the Veteran's claim.  Significantly, there are no opinions to the contrary.  Accordingly, service connection for obstructive sleep apnea is warranted.





Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's statements describing his symptoms and limitations are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence (as required by the rating criteria).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 






	Bilateral hearing loss

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran's claim seeking service connection for bilateral hearing loss was received on October 19, 2005.  He has been assigned a 0 percent rating for his bilateral hearing loss from that date.  In this regard, the Board notes that the results reported from private audiometry conducted in December 1973, January 1980, and October 2004, are not for consideration herein.  See 38 C.F.R. § 3.400.  



On November 2006 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
70
80
LEFT
10
5
10
20
35

The average puretone thresholds were 48 decibels in the right ear and 18 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Mild sensorineural hearing loss (SNHL) at the 2000 Hertz level and severe SNHL at the 3000-4000 Hertz levels were diagnosed in the right ear.  Mild SNHL at the 4000 Hertz level was diagnosed in the left ear.  

On March 2009 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
85
95
LEFT
15
10
20
25
40

The average puretone thresholds were 64 decibels in the right ear and 24 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in both ears.  Asymmetric severe high frequency SNHL was diagnosed in the right ear and mild high frequency SNHL was diagnosed in the left ear.  Speech reception thresholds were noted to be in agreement with puretone test results, and the Veteran's word recognition scores were noted to be excellent bilaterally.  

In the Veteran's December 2009 VA Form 9, Substantive Appeal, he described his hearing loss as "fairly severe," and indicated that he had difficulty participating in conversations.

On August 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
90
95
LEFT
20
25
30
35
40

The average puretone thresholds were 69 decibels in the right ear and 33 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Moderate to profound high frequency SNHL was diagnosed in the right ear and mild to moderate SNHL was diagnosed in the left ear.  Speech recognition was noted to be excellent in both ears.  The examiner further opined that the Veteran's hearing loss would cause him to have "more difficulty carrying on conversations in noisy environments.  This could lead to errors as to what a talker had to say in a noisy environment."  He also noted, however, that the Veteran would be expected to "do well" in less noisy conditions, and that visual cues would be helpful in conversations, especially in noise.  He then stated that the Veteran's left ear, which was the better ear, would be useful for jobs requiring telephone communication, and that there were many employment opportunities for the hearing impaired.  Therefore, it was his opinion that the Veteran's current hearing loss would not prevent him from finding gainful employment.

At the October 2011 videoconference hearing, the Veteran testified that he did not think his hearing had worsened since his last VA audiological evaluation, and stated that he had been given hearing aids which "helped some."  He also noted that when he was in a group of people, he still had hearing problems as "it all still kind of blend[ed] together."  October 2011 videoconference hearing transcript at 17-18.

The only audiometry of record suitable for rating purposes is that on November 2006, March 2009, and August 2010 VA audiological evaluations.  On November 2006 VA audiological evaluation, average puretone thresholds were 48 decibels, right ear, and 18 decibels, left ear.  Speech discrimination was 92 percent in the right ear and 96 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a noncompensable rating under Code 6100.  
On March 2009 VA audiological evaluation, average puretone thresholds were 64 decibels, right ear, and 24 decibels, left ear.  Speech discrimination was 98 percent in each ear.  On August 2010 VA audiological evaluation, average puretone thresholds were 69 decibels, right ear, and 33 decibels, left ear.  Speech discrimination was 94 percent in the right ear and 96 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level II hearing in the right ear and Level I hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a noncompensable rating under Code 6100.  None of the November 2006, March 2009, or August 2010 audiometry shows an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

Regarding the Veteran's assertions that his hearing impairment is greater than that reflected by the noncompensable rating assigned, he is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a noncompensable rating.  See Lendenmann, 3 Vet. App. at 349.

The noncompensable rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.  See Fenderson, 12 Vet. App. at 126.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a compensable schedular rating for bilateral hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.
	Status post nasal septoplasty

The Veteran's status post nasal septoplasty has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.97, Code 6502.  This Code provides that a 10 percent rating is assignable for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  As this is the maximum (and only) rating available under Code 6502, a higher schedular rating under this diagnostic code is not warranted.

The Board has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's status post nasal septoplasty.  On November 2007 VA examination, the Veteran's nasal septum was noted to be mildly deviated to both the left and right side with some narrowing of the nasal valve area bilaterally.  The remainder of his nasal pharynx, mouth, larynx, and neck examinations were within normal limits, and the examiner indicated that the Veteran's septoplasty had healed well with no appearances of sequelae or complications.  

On August 2010 VA examination, the Veteran was noted to have some mild deviation of the right and left nasal septum, but with less than 50 percent obstruction on both sides.  The remainder of his ear, nose and throat examinations, including the eardrums, larynx, pharynx, and neck, were all within normal limits.  The examiner further opined that the Veteran's status post nasal septoplasty did not affect his usual daily and occupational activities, as his history (as reported by the Veteran and indicated by his treatment records) suggested an inability to work due to his heart, stress, and anxiety, and not because of his septoplasty.

As the foregoing evidence does not show that the Veteran suffers from any scars or loss of part of the nose, chronic sinusitis, rhinitis, or any injuries to the pharynx or larynx, evaluation of the Veteran's service-connected disability under 38 C.F.R. § 4.97, Codes 6504-6524, is not warranted.  Notably, the Veteran does not allege and his postservice treatment records do not show that he suffers from any of the aforementioned disabilities.  Instead, his basis for an increased rating for his status post nasal septoplasty is that the disability causes him to wake up at night due to difficulties with breathing.  Such symptoms and complaints have, however, been addressed by the above decision which grants service connection for obstructive sleep apnea.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided); see also October 2011 videoconference hearing transcript at 18 (in which the Veteran stated, "Since that septoplasty is--is causing so much problem.  I guess we can say that if we go with the sleep apnea, that will take care of it.").

The noncompensable rating assigned for the Veteran's status post nasal septoplasty encompasses the greatest level of impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.  See Fenderson, 12 Vet. App. at 126.  

In summary, a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for status post nasal septoplasty; therefore, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied. 

	Extraschedular consideration

The Board has also considered whether the disability pictures presented by the Veteran's bilateral hearing loss and status post nasal septoplasty are such that referral for extraschedular consideration under 38 C.F.R. § 3.321 is indicated.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

It is not shown that the schedular criteria for the evaluation of bilateral hearing loss and status post nasal septoplasty are inadequate, as all symptoms and associated impairment shown are encompassed by the ratings currently assigned.  Furthermore, the disability pictures presented by these disabilities are not exceptional.  Notably, with regards to the Veteran's hearing loss, the functional loss noted on August 2010 VA audiological evaluation, and also self-reported by the Veteran, i.e., difficulty hearing in group settings/difficulty participating in conversations, is fully contemplated by the schedular criteria.  As for the Veteran's status post nasal septoplasty, although his complaints regarding having extreme nasal/breathing problems at night is not contemplated by the schedular criteria, as was discussed above, these symptoms have been addressed by the award of service connection for obstructive sleep apnea.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss or status post nasal septoplasty would be in excess of that contemplated by the assigned ratings; the Veteran's disability picture as it relates to these disabilities is not shown to be exceptional or unusual.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for obstructive sleep apnea is granted.

The appeal seeking an initial rating in excess of 70 percent for PTSD is dismissed.

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for status post nasal septoplasty is denied.


REMAND

The Veteran seeks service connection for testicular cancer.  Although the exact date of his testicular cancer diagnosis is not known, the record shows that his left testicle was surgically removed in 1970 for the treatment of a seminoma.  See December 1973 letter from Dr. B.C.L.  In various letters, the Veteran has also stated that the orchiectomy was performed in January 1970.  It is his assertion that although his testicular cancer was not diagnosed within one year of his separation from service, it is likely that the cancer had its onset in service, as seminomas are a slow-growing type of cancer.  To support this claim, he has submitted an Internet article from WebMD that discusses cancers of the testicle.  The article states, in pertinent part, that "Seminomas arise from only one type of cell: immature germ cells that have not yet specialized.  They are usually slow growing and tend not to spread from the testicle for a very long time."  It also states that, "Exposure to certain toxic substances may cause the testicles to develop abnormally."

The Veteran has not been afforded a VA examination in this matter.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  In light of the Veteran's contentions as well as the Internet article he has submitted, the Board finds that a medical examination to secure a medical advisory opinion is indicated.  

Accordingly, the case is REMANDED for the following actions:

1. 	Arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of his testicular cancer.  The Veteran's claims file must be reviewed in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's testicular cancer had its onset in service, or is otherwise related to his service, to include his exposure to herbicides therein.  The examiner must explain the rationale for all opinions given, and specifically discuss/address the findings reported in the WebMD Internet article on cancers in the testicle.

2. 	Then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2011).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


